PER CURIAM.
By this appeal, plaintiffs in the trial court [members of the Beach Patrol] seek review of an order dismissing their amended complaint. The amended complaint sought to have them declared to be within the pension retirement provisions of Ch. 185, Fla.Stat, F.S.A, as police officers of the City of Miami Beach.
We affirm, without prejudice to the appellants seeking such administrative action as they deem appropriate in an attempt to cause the officials of the City of Miami Beach to include the Beach Patrol within the classified service relating to police officers.